Title: To George Washington from William Heath, 25 September 1781
From: Heath, William
To: Washington, George


                  
                     
                     Dear General,Head quarters, Continental village, September 25. 1781.
                  
                  Apprehending it to be my duty to inform your Excellency of every movement of the enemy or interesting event in my department, I shall be as attentive to communicate as vigilant to collect intelligence.  The last I have received, part of which is from confidential agents, is that the british fleet returned to the Hook the 20th, several of the ships in a shattered condition.  It is said, five officers were killed in the engagement.  Cornwallis is given over by the most staunch friends to government, as lost.
                  The Prudent sailed some days ago, in very bad condition, to join Admiral Graves.  The Robust of 74 guns, though she can scarcely keep above water, fell down the 17th opposite the city, and will attempt to join the fleet.  Admiral Digby is hourly expected, they say, with eight sail of the line—our agent adds, "he has only three under his command."  The troops which embarked about a fortnight since, continue on board; they lie at the watering-place.  General Clinton’s baggage is on board.  They will sail when the Chesepeak is open, and not till then.  There are six thousand troops on board, at least.
                  Ten commissioned officers were killed at New London, among them major Montgomery.  They rate their whole loss in that expedition at near 400, some say 500.  It is the most sickly time in their army, ever known—the yellow fever rages amongst them.  It is conjectured, if matters go against them at the Southward, a diversion may be made up the North river.  It is said they are taking the cannon from fort Washington as well as the grand battery.  The militia are exercised twice a week—No one will dare command them if an attack is made.  The last time they were out, many balls were fired as they went through the firings, &c.  The foregoing intelligence is of the 18th and 22nd instant from New York.
                  Through another channel the last evening, it is said, the troops which lately embarked at New York have disembarked at Staten Island.  All the accounts agree, that the people in New York are in the greatest confusion, packing up their effects, &c.  I have the honor to be With the highest respect, Your Excellency’s Most obedient servant,
                  
                     W. Heath
                  
               